  Case 19-23834            Doc 27       Filed 07/18/19 Entered 07/18/19 12:36:06                       Desc Main
                                          Document     Page 1 of 2


                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE
                                            MEMPHIS DIVISION

     In Re:                                                               Case No. 19-23834

     KOJETTA FLYNN BENNETT,                                               Chapter 13

              DEBTOR(S).


OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION REGARDING REAL PROPERTY
         LOCATED AT 4565 BERRYPICK LN SOUTH, MEMPHIS, TENNESSEE 38141

         COMES NOW Wells Fargo Bank, N.A., for just cause, and files this written objection to confirmation

pursuant to 11 USC § 1324. Wells Fargo Bank, N.A. objects and asks that a hearing be held and for grounds says

that the arrearage listed in the plan is too low (plan provides for $15,460.00, whereas actual arrears are

approximately $19,359.94); and that the Debtor has been involved in the following prior unsuccessful bankruptcy

cases:

         1.           Case no. 14-32260; Filed 12/04/14, Dismissed 08/21/15

         2.           Case no. 15-28192; Filed 09/01/15, Dismissed 07/18/16

         3.           Case no. 16-27323; Filed 08/12/16, Dismissed 10/13/16

         4.           Case no. 16-29733; Filed 10/21/16, Dismissed 08/17/18


         WHEREFORE, PREMISES CONSIDERED, Creditor prays:

         1. That confirmation be denied.

         2. That Wells Fargo Bank, N.A. be awarded its attorney fees and costs incurred in this action.

         3. For any and all further relief to which it may be entitled.


                                              Respectfully submitted,

                                                 /s/ Jordan Anderson
                                                 Jordan Anderson, Attorney for Creditor, Bar # 036721
                                                 joranderson@logs.com |704-609-3496
                                                 Shapiro & Ingle, LLP
                                                 10130 Perimeter Pkwy, Suite 400
                                                 Charlotte, NC 28216
                                                 Phone: 704-333-8107 | Fax: 704-333-8156
                                                 Supervisory Attorney Contact: Bonnie Culp
                                                 bculp@logs.com | 704-249-0065
                                                 Electronic Service Notifications: tnecf@logs.com
  Case 19-23834           Doc 27       Filed 07/18/19 Entered 07/18/19 12:36:06                     Desc Main
                                         Document     Page 2 of 2


                                         CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and exact copy of the foregoing Objection to Confirmation
has been electronically served or mailed, postage prepaid on July 18, 2019

     Jimmy E. McElroy
     3780 S. Mendenhall
     Memphis, TN 38115


     Kojetta Bennett aka Kojetta Flynn Bennett
     4565 South Berrypick Lane
     Memphis, TN 38141


     Sylvia F. Brown
     200 Jefferson Ave. Suite #1113
     Memphis, TN 38103



                                               /s/ Jordan Anderson
                                               Jordan Anderson, Attorney for Creditor, Bar # 036721
                                               joranderson@logs.com |704-609-3496
                                               Shapiro & Ingle, LLP
                                               10130 Perimeter Pkwy, Suite 400
                                               Charlotte, NC 28216
                                               Phone: 704-333-8107 | Fax: 704-333-8156
                                               Supervisory Attorney Contact: Bonnie Culp
                                               bculp@logs.com | 704-249-0065
                                               Electronic Service Notifications: tnecf@logs.com
